Citation Nr: 0027362	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for eligibility for Department of Veterans Affairs 
(VA) benefits.


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 decision of the VA 
Regional Office (RO) in Manila, Republic of the Philippines, 
which found that the appellant's husband did not have the 
required military service to be eligible for VA benefits.  

The appellant's claim for death compensation was previously 
denied in unappealed decisions of the RO in November 1951 and 
February 1954.  In a letter dated in December 1998, the 
appellant was advised of the need to submit new and material 
evidence to reopen her claim.  Thereafter, the RO considered 
the appellant's claim on a de novo basis.  Although the RO 
has considered the claim for service connection for ** on a 
de novo basis, the Board must initially determine whether new 
and material evidence has been submitted regardless of the 
RO's actions.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
The Board must address the question of new and material 
evidence in the first instance because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 
167, 171 (1996) (applying an identical analysis to claims 
previously and finally denied, whether by the Board or the 
RO).  Only where the Board concludes that new and material 
evidence has been received, does it have jurisdiction to 
consider the merits of the claim.  Barnett; Hickson v. West, 
11 Vet. App. 374, 377 (1998).

The United States Court of Appeals for the Federal Circuit 
has held that where there has been a prior unappealed 
determination denying eligibility for VA benefits, and a 
claimant submits a new claim of eligibility, VA must 
initially determine whether new and material evidence has 
been submitted to reopen the claim for eligibility.  D'Amico 
v. West, 209 F.3d 1322 (Fed. Cir. 2000).  Accordingly, in 
this decision, the Board must first determine whether the 
appellant has submitted new and material evidence with regard 
to her claim for eligibility for VA benefits.  She is not 
prejudiced by such consideration since the RO has previously 
informed her of the need to submit new and material evidence.

FINDINGS OF FACT

1.  The RO denied eligibility for VA death compensation in 
unappealed decisions dated in November 1951 and February 
1954.

2.  Additional evidence received since that time, including 
affidavits relating to the appellant's marriage to the 
claimed veteran, copies of previously considered records from 
the Army of the Philippines, and a form from the Armed Forces 
of the Philippines, is either cumulative of evidence 
previously considered.


CONCLUSION OF LAW

1.  The RO's in November 1951 and February 1954 decisions 
denying eligibility for VA death compensation are final.  38 
U.S.C.A. § 7105 (West 1991); 20 C.F.R. §§ 20.302, 20.1103 
(1999).

2.  Evidence received since the RO denied eligibility to VA 
death compensation is not new and material and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1999) (formerly Vet. Reg. 2(a), pt. II, Para. III; 
VA Reg. 1008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed and becomes final, the claim may 
not be reopened and allowed and a claim based on the same 
factual basis may not be considered unless new and material 
evidence is submitted.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  If new and material evidence is presented with 
respect to a claim that has been denied, the claim shall be 
reopened and reviewed as to all of the evidence of record.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  If the Board finds that new and material 
evidence has been submitted, it must then determine whether 
the reopened claim is well grounded based on a review of all 
the evidence of record.  Only if the claim is well grounded 
can the Board apply the third step of the analysis, which is 
to re-adjudicate the claim for service connection on the 
substantive merits of the claim, after fulfilling VA's duty 
to assist the appellant in developing the facts of the case.  
See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge, 155 F.3d at 1356; 38 C.F.R. § 3.156.  New evidence may 
be found to be material if it provides "a more complete 
picture of the circumstances surrounding the origin of the 
appellant's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Elkins, 12 Vet. App. at 209.  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In 
addition, all of the evidence received since the last final 
disallowance shall be considered in making the determination.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1999).  

Service in the Regular Philippine Scouts is included for 
pension, compensation, dependency and indemnity compensation, 
and burial benefits. 38 C.F.R. § 3.8(a) (1999).  Service as a 
Philippine Scout in the Regular Army inducted between October 
6, 1945 and June 30, 1947, inclusive, and in the Commonwealth 
Army of the Philippines from and after the dates and hours 
when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General 
Officer, U.S. Army, pursuant to the Military Order of the 
President of the United States dated July 26, 1941, is 
included for compensation, but not for pension benefits.  

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.8(c) and (d).

As a threshold matter, there must be evidence that the person 
claiming entitlement to VA benefits qualifies as a claimant; 
that is, in this case, there must be evidence that the 
appellant's deceased husband was a veteran with honorable, 
active service. See D'Amico v. West, 209 F.3d 1322 (Fed. Cir. 
2000); Grottveit v. Brown, 5 Vet. App. 91 (1993); see also 38 
C.F.R. §§ 3.1, 3.7(p), 3.8, 3.9 (1999).  For the purpose of 
establishing entitlement to VA benefits, VA may accept 
evidence of service submitted by a claimant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions: (1) The evidence is a document 
issued by the service department; (2) The document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a), (c) (1999).

The evidence of record at the time of the RO's February 1954 
decision denying the appellant's claim is as follows:

In an affidavit dated in February 1946, E. De Leon noted that 
he knew personally that the alleged veteran was apprehended 
in a restaurant with four companions by Japanese Military 
Police wherein he was tortured and executed on November 12, 
1944.  Another affidavit was submitted dated in July 1946 
from Republic of Philippines, which recites a chronological 
history for the alleged veteran, from date of induction to 
his presumed death. 

The evidence contains a document dated in August 1947 from 
Headquarters Army of the Philippines, Camp Murphy, Quezon 
City, which certifies that the alleged veteran was a 1st 
Lieutenant with Nakar Division, ECLA and was killed by 
Japanese on November 12, 1944.  

The evidence contains a document with an illegible date from 
the General Headquarters, Armed Forces of the Philippines, 
Camp General Emilio Aguinaldo, Quezon City, which certifies 
that the alleged veteran was "ASN-UNK.  The alleged veteran's 
status and periods of service was noted.  It is further noted 
that there was no record of discharge, date of recognition or 
revised date of recognition for the active service.

A certificate received in January 1948, from a provincial 
office of the treasurer shows that the appellant and the 
claimed veteran were married in May 1944.

In June 1949, the Adjutant General's Office of the United 
States Army reported that the appellant's spouse had entered 
active service in November 1941 and been discharged by reason 
of his death in November 1945.  

In a statement received in July 1949, the service department 
reported that the appellant's spouse had pre-war service in 
November and December 1941, was in a beleaguered status from 
December 1941 to January 1942; no casualty status from 
January 1942 to January 1943; missing from February 1943 to 
November 1944; prisoner of war on November 12, 1944; missing 
on November 13, 1944.  It was noted that he had no recognized 
guerilla service.

In a statements dated in January 1946, and received in July 
1949, a witness reported that while in a restaurant in 
November 1944, four strangers with guns were arrested and 
taken to the Japanese garrison where they were tortured, then 
taken to the town square where they were executed.

In another statement dated in April 1946 and received in July 
1949, a policeman reported that he was aware that the 
appellant's husband had been arrested in a restaurant in 
November 1944, because they were carrying guns and were 
suspected of being guerillas.  He confirmed that the veteran 
was taken to the Japanese garrison and subsequently killed in 
the town square.

In a certificate dated in August 1947 and received in 
September 1949, the office of the Adjutant General of the 
Army of the Philippines reported that the appellant's spouse 
had served as a First Lieutenant with the Nakar Division and 
been killed by the Japanese in November 1944.

In a certificate dated in June 1946 and received in April 
1950 it was reported by the Adjutant General's Office of the 
Army of the Commonwealth of the Philippines, that the 
appellant's spouse served as a First Lieutenant with the 
Nakar Division and was executed in November 1944.

In August 1951, the Adjutant General's Office of the United 
States Army reported that the appellant's spouse had no 
recognized guerilla service and was not a member of the 
Philippine Commonwealth Army in the Armed forces of the 
United States.  It was noted that this determination 
superseded all prior determinations of service.

In an affidavit received in September 1951, the self reported 
commanding officer of the Nakar Division, ECLGA, declared 
that the veteran was a member of that unit prior to being 
apprehended and executed by Japanese forces.

In November 1951, the appellant was advised that her claim 
for death compensation had been denied because the Department 
of the Army had determined that the appellant's spouse had no 
recognized guerilla service, nor any service that could be 
considered service in the armed forces of the United States.

In February 1954, the appellant was again advised that her 
claim for death compensation had been denied because of the 
Department of the Army's finding that the appellant's spouse 
had no recognized service with the armed forces of the United 
States.

The evidence received subsequent to February 1954 is as 
follows:

A document dated in November 1997 from the Republic of the 
Philippines, Office of the Local Civil Registrar, Mangatarem, 
Pangasinan, notes that the records of marriage filed in the 
archives of the office dated from February 27, 1931 to 
November 15, 1950 were all destroyed by fire, thus it could 
not issue a true copy of the Marriage Contract between the 
appellant's spouse and the appellant.

In a joint affidavit dated in June and November 1997, R. 
Tuzon and R. Masangue reported that they personally knew of 
the marriage between the appellant and her spouse and that it 
was solemnized on May 27, 1944 by a Justice of the Peace.

The appellant also submitted a copy of the previously 
considered statement from Philippine Army dated in August 
1947, and an undated certification from the Adjutant 
General's Office of the Philippine Army reporting that the 
appellant's spouse had the same service as was reported in 
the July 1949 statement from the United States Army.

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) has held that, "VA is prohibited from finding, on any 
basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, service department findings are binding 
on VA for purposes of establishing service in the U.S. Armed 
Forces.  Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In this case, the evidence of record prior to March 1954, 
reflects that although the service department initially 
indicated that the appellant's spouse had active service, it 
subsequently determined that he had no qualifying service.  
In August 1951, the United States Army Reserve Personnel 
Center certified that the appellant's spouse had no 
recognized guerrilla service, nor was he a member of the 
Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.

At the time of the March 1954 decision, there were records 
from the Philippine Military and affidavits from others 
suggesting that the appellant's spouse had recognized 
service, however, these records came from sources that could 
not certify service in the United States Armed services.

The records received since the March 1954 decision are 
essentially duplicative of evidence of record at the time of 
the 1954 decision.  Evidence received from the Philippine 
Army repeats information that it had previously submitted and 
which was considered in the prior denial.  The appellant has 
also repeated her recollection of events.  These 
recollections were also considered in the prior denial.  
Therefore the Board concludes that the evidence received 
since the March 1954 denial is not new and that the claim is 
not reopened.

The record shows that the RO request for verification 
contained search information as provided by the appellant, 
and that no new information has been received that would 
suggest that another search for verification of service could 
be fruitful.  Therefore, the Board finds the RO adequately 
assisted the appellant, and that a second request for 
verification of service is not warranted as there has been no 
new evidence submitted.  See Sarmiento v. Brown, 7 Vet. App. 
80 (1994).


ORDER

New and material evidence not having been received, the claim 
for eligibility for VA benefits is not reopened.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals



 

